Order entered September 5, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00783-CV

                         ROBERT B. SPURGEON, SR., Appellant

                                             V.

                   EMPIRE PETROLEUM PARTNERS, LLC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-07687

                                          ORDER
        Before the Court is appellee’s August 31, 2018 unopposed motion for extension of time

to file brief. We GRANT the motion and ORDER the brief be filed no later than September 10,

2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE